PER CURIAM
Petitioner seeks review of LCDC’s acknowledgment order for Clatsop County’s comprehensive plan and land use regulations. We dismiss because petitioner failed to file a timely petition for review.
LCDC issued an acknowledgment order on August 3, 1984, erroneously stating that a prior LCDC review of the county’s plan had occurred on September 25, 1984. The county, by letter, pointed out that the correct date was September 25, 1981. LCDC issued a corrected order on September 7, 1984, correcting the typographical error; the corrected order was otherwise the same as the original. Petitioner filed its petition for judicial review on November 5,1984, more than 60 days after the original acknowledgment order.
An amended order does not extend the time allowed to seek review unless the amendment materially alters rights or obligations under the original order or creates a right to review where one did not previously exist. See Mullinax and Mullinax, 292 Or 416, 425-26, 639 P2d 628 (1982). LCDC’s amended order in this case corrected a clerical error in the statement of historical facts that did not create or alter any rights or obligations. Petitioner failed to file for review within 60 days of the original order. See ORS 183.482(1) and ORS 197.650.
Petition for judicial review dismissed.